Brown, J.
(dissenting).
I dissent. A careful consideration of the merits of this case, after reargument, leads me to the conclusion that a reversal should be ordered. The opinion of the court states all the facts, and the reasons for my conclusions are, in brief, as follows:
The judgment of divorce, though void in fact, was valid on its face, and a certified copy thereof was personally served on Mrs. Higbie many years before her death, yet she took no proceedings to have it set aside, and to this extent at least she acquiesced therein. If both parties had voluntarily appeared before the Dakota court in which •the action for divorce was brought and submitted to its jurisdiction, they would have been bound by the judgment, although the court, by reason of the fact that both were nonresidents, had no jurisdiction of the subject-matter of the action, the marital relations between them. In re Ellis’ Estate, 55 Minn. 401, 56 N. W. 1056, 23 L. R. A. 287, 43 Am. St. 514. If in such a case the parties conclude themselves by their personal appeaiance, it is a little difficult to see why a long-continued acquiescence by one of them, with full knowledge of a judgment obtained by a court of a state having no jurisdiction of the subject-matter, but valid on its face, would not be equally effective against him. Reed v. Reed, 52 Mich. 117, 17 N. W. 720, 50 Am. 247; McNeil v. McNeil (C. C.) 78 Fed. 834; Earle v. Earle, 91 Ind. 27.
In this particular case, the parties had resided apart for a long number of years; Higbie in Minnesota, and Mrs. Higbie in New Jersey. The divorce judgment was entered by the Dakota court in 1889, and the wife, though immediately served with notice thereof, permitted it to remain unchallenged, and never in any proceeding did she question its validity before her death in 1906, a period of *302sixteen, years. Higbie died in 1905. Under such circumstances it would seem at least equitable and just that the rights of the heirs, the only persons now before the court, should be tested in the light of and guided by the status of the relations of the Higbies as fixed and settled by the judgment for divorce, valid on its face, which they voluntarily chose to abide by and acquiesce in for sixteen years prior and up to the time of their death, namely, not husband and wife. And this the Ellis ease sustains.
I am authorized to say that Chief Justice Start concurs in this view of the case.